DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  line 3 should be recited as "each .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim is indefinite for reciting “replaceable containers” in line 1 and “plurality of replaceable containers” in line 7. These limitations render the claim indefinite because it is unclear if they are drawn towards the same feature or distinct and unique features, because they are recited with different language. Based on the disclosure, the examiner believes the applicant intended to recite the same feature in both lines. The claim is also indefinite for reciting “the other side” in line 3. This limitation renders the claim indefinite because it is unclear what the meaning of “the other side” is, because this phrase implies that the brush case of the invention only has two sides, but based on the disclosure, it seems to the examiner that the brush case has 6 sides. The claim is also indefinite for reciting “a guide part (41) is formed to allow a plurality of replaceable containers (300) filled with color 

A cosmetic container having a plurality of replaceable containers and brush, wherein a storage part (11), into which a brush member (200) is inserted, is formed on one side of a brush case (100), and a guide (13) is formed in a lengthwise direction on another side of the brush case (100), the brush member (200) includes a replaceable brush (30) detachably coupled to a handle (20), and a guide part (41) is formed on each of the plurality of replaceable containers to allow the plurality of replaceable containers (300) (300a) filled with color cosmetics of various colors to be attached to and detached from the brush case (100) by slidable coupling to the guide (13).
	Additionally, the preamble of each of the subsequent dependent claims (claims 2-5) will be interpreted as reciting “A cosmetic container having a plurality of replaceable containers and brush according to claim” maintain language consistency. 
	Claims 2-5 are indefinite for containing all the deficiencies of claim 1, from which they depend.
	Regarding claim 2, the claim is indefinite for reciting “to prevent insertion any longer” in line 3. This limitation renders the claim indefinite because it is unclear what the meaning of “any longer” is. This phrase is usually used to mean that a period of time of something occurring has ended, but it does not make sense to be reciting a limitation concerned with a period of time in this claim. Based on the disclosure, the examiner believes the applicant intended to recite that the stopped prevents the further insertion
	Regarding claim 3, the claim is indefinite for reciting “the replaceable container” in line 2 and “replaceable container” in line 4. This limitation renders the claim indefinite because it is unclear if it refers to the same feature as “a plurality of replaceable containers” recited in claim 1 or a separate and unique feature. Based on the disclosure, the examiner believes that the applicant intended to recite one of the plurality of replaceable containers. The claim is also indefinite for reciting “the other side” in line 3, because it is unclear what is meant by this phrase, as each replaceable container appears to have 6 sides based on the disclosure but the phrase “the other side” implies that there are only two sides. for the purpose of examination, the claim will be interpreted as reciting
The cosmetic container having a plurality of replaceable containers and brush according to claim 1, wherein one of the plurality of replaceable containers (300) (300a) has a fixing groove (43) on one side, and a fixing protrusion (44) on another side, to which a second fixing groove (43) of an adjacent different one of the plurality of replaceable containers (300) (300a) is inserted and fixed.
	Claim 4 is indefinite for containing all the deficiencies of claim 3, from which it depends.
	
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0044827 (Zilber et al.) in view of US 5926903 (Kim).

    PNG
    media_image1.png
    666
    688
    media_image1.png
    Greyscale

Zilber et al. Figure 32, Annotated
	Regarding claim 1, Zilber et al. teaches a cosmetic container (Figure 9B; Abstract) having a plurality of replaceable containers (Figure 9B, #100; Paragraph 15 teaches that these containers can be replaced by different containers) and brush (Figure 9B, a brush can be contained within #300; Paragraph 
	Zilber et al. does not teach wherein the brush is replaceable and detachably coupled to the handle.
	Kim teaches a cosmetic brush member (Abstract; Figure 2) wherein the brush (Figure 2, #10) is detachable (Column 2, lines 17-21) from the handle (Figure 2, #30) and replaceable (Column 1, lines 7-11). Kim teaches that this detachable and replaceable capability is useful in order to allow a user to assemble their favorite type of brush (Column 1, lines 7-11) and to replace a worn out brush while keeping the handle (Column 3, lines 6-10). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the brush member of the cosmetic container of Zilber et al. to have a replaceable and detachable brush as taught by Kim. This would have been an obvious modification to make in order to allow a user to assemble their favorite brush and replace worn out brushes without throwing out the whole assembly. 
	Regarding claim 2, Zilber et al. in view of Kim teaches all of the elements of the claimed invention as stated above for claim 1 and Zilber et al. further teaches wherein a stopper protrudes from the handle (Figure 35, #376) and is inserted and fixed to the storage part to prevent further insertion 
	Regarding claim 3, Zilber et al. in view of Kim teaches all of the elements of the claimed invention as stated above for claim 1 and Zilber et al. further teaches wherein one of the plurality of replaceable containers has a fixing groove on one side (Figures 13 and 14, #113), and a fixing protrusion on another side (Figure 12, #114), to which the fixing groove of an adjacent different one of the plurality of replaceable containers is inserted and fixed (Paragraph 0086; the groove #113 fits around #114).

    PNG
    media_image2.png
    615
    753
    media_image2.png
    Greyscale

Zilber et al. Figure 13, Annotated
	Regarding claim 4, Zilber et al. in view of Kim teaches all of the elements of the claimed invention as stated above for claim 3 and further teaches wherein the fixing groove has a protrusion part on top and bottom, and the fixing protrusion has a groove part on top and bottom, to which the protrusion part is inserted and fixed (Annotated Figure 13; Paragraph 0086).
Regarding claim 5, Zilber et al. in view of Kim teaches all of the elements of the claimed invention as stated above for claim 1 and Zilber et al. further teaches wherein a cover having a mirror coupled on an inner surface is rotatably coupled to each of the plurality of replaceable containers (Paragraph 0085).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772